Citation Nr: 0810927	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1958 to 
September 1962 with the U.S. Coast Guard and from May 1967 to 
November 1974 with the U.S. Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
January 2007 as an attempt to reopen a claim which was 
subject to a prior final denial.  In January 2007, the Board 
determined that new and material evidence had been received 
to reopen the claim but further determined that additional 
evidentiary development was required prior to de novo 
adjudication of the claim.  The issue on appeal was therefore 
remanded back to the RO for the evidentiary development.  


FINDINGS OF FACT

1.  At the time of the veteran's death in November 1986, 
service connection was in effect for schizophrenia evaluated 
as 100 percent disabling, seborrheic eczema evaluated as 10 
percent disabling, tinnitus evaluated as 10 percent disabling 
and hearing loss and hepatocellular disease both evaluated as 
non-compensably disabling.  

2.  The Certificate of Death reflects that the veteran died 
at the age of 46 in November 1986.  The immediate cause of 
death was liver failure with gastrointestinal bleeding which 
was due to or a consequence of alcoholism.  

3.  Liver failure with gastrointestinal bleeding were was not 
manifest during service nor within one year of separation.

4.  None of the veteran's service-connected disabilities were 
the immediate or underlying cause of the veteran's death; 
none of the service-connected disabilities were etiologically 
related to the cause of death; the veteran's service-
connected disabilities did not contribute substantially or 
materially to cause the veteran's death and they was not of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.

5.  The veteran's alcoholism was not secondary to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303.  3.304, 3.307, 
3.309, 3.312 (2007). 

2.  Alcoholism was not, as a matter of law, incurred in or 
aggravated by service.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.310(a) (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the veteran's cause of death was received in April 2002.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in June 2003 and April 2007.  
These letters notified the appellant of VA's responsibilities 
in obtaining information to assist her in completing her 
claim, identified the appellant's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the appellant send in any evidence in her 
possession that would support her claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in August 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

To the extent that the VCAA notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because the 
statements of the appellant and her representative throughout 
the appeal reflect that the appellant understood all of the 
elements of VCAA notification.  Id.  Statements of the 
appellant and her representative clearly indicate that the 
appellant is aware that service connection was in effect for 
schizophrenia at the time of the veteran's death and 
arguments were advanced for a grant of service connection 
based on the alleged interplay of the service-connected 
schizophrenia and alcoholism.  An argument was also advanced 
for a grant of the claim based on the presence of 
non-service-connected PTSD.  These statements demonstrate to 
the Board that the appellant and her representative knew of 
the evidence and information required to substantiate a claim 
for dependency and indemnity compensation for conditions for 
which service connection has been granted and for conditions 
for which service connection has not been granted. 

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  All 
medical records identified by the appellant have been 
obtained to the extent possible.  Attempts were made to 
obtain a private physician's medical records but a response 
was received that these records had been discarded.  The 
appellant was provided with a VA medical opinion in July 
2005.  Furthermore, the appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The appellant has been notified of 
the evidence and information necessary to substantiate her 
claim, and she has been notified of VA's efforts to assist 
her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating her claim.   


Analysis

The veteran died in November 1986.  The Certificate of Death 
indicated that the immediate cause of death was liver failure 
with gastrointestinal bleeding with an interval of months 
between onset and death, due to or as a consequence of 
alcoholism which had been present for years.  

At the time of the veteran's death, service connection was in 
effect for schizophrenia evaluated as 100 percent disabling, 
seborrheic eczema evaluated as 10 percent disabling, tinnitus 
evaluated as 10 percent disabling and hearing loss and 
hepatocellular disease both evaluated as non-compensably 
disabling.  

In April 2002, the appellant argued that the veteran had PTSD 
as well as schizophrenia and that he used alcohol as a way to 
self-medicate.  She alleged that his drinking began while the 
veteran was in Vietnam and that he had alcoholic liver 
disease while on active duty.  She claimed that the veteran's 
death was secondary to his service-connected psychiatric 
disorder.  

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c).  With respect to alcohol and drug abuse, Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a appellant's own alcohol or drug abuse.  Moreover, § 8052 
also amended 38 U.S.C. § 105(a) to provide that, with respect 
to claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.  However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), it was held that a veteran could receive compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a veteran's service-connected 
disability.  

The evidence which supports the appellant's claim consists of 
letters from a private physician, lay statements and the 
appellant's testimony before the undersigned.  

The appellant testified before the undersigned in July 2006 
that the veteran had always been nervous from the time they 
met.  She reported that the veteran was not a heavy drinker 
when they first met but his drinking increased due to the 
pain he was in.  The appellant opined that the veteran drank 
to self-medicate.  They married in 1978.  

An August 2004 lay statement from the appellant and an August 
2004 lay statement from a friend of the appellant attest to 
the veteran's use of alcohol during his lifetime as well as 
to mental health problems the veteran had.  

With regard to the appellant's lay statements, the lay 
statement from her friend and the appellant's testimony 
before the undersigned, the Board finds that this does not 
constitute competent evidence which links the cause of the 
veteran's death to his active duty service or to any service-
connected disability.  The appellant and her friend are lay 
persons.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Their opinion as to the etiology of the cause of the 
veteran's death is without probative value.  

In November 2002, A. W. Chaney, Jr., M.D., wrote that the 
veteran was a patient of the physician in the 1980's.  The 
physician noted that the veteran had multiple medical 
illnesses including gastrointestinal bleeding, liver disease, 
alcoholism, skin rashes and multiple other diseases.  Dr. 
Chaney opined that the veteran's illnesses were service 
connected and that the veteran died as a result of multiple 
service-connected disabilities.  

In April 2004, Dr. Chaney wrote that the veteran was well 
known to the physician in the late 1970's and 1980's.  The 
veteran had a number of medical illnesses including liver 
disease, gastrointestinal bleeding secondary to liver 
disease, alcoholism, and dermatitis among other ailments.  
The physician reported that he had reviewed all the VA 
medical records which were made available to him.  Dr. Chaney 
noted that the veteran was treated in service for alcoholism, 
liver disease, anxiety or depression, dermatitis and multiple 
like disorders.  The physician also noted that the veteran 
had multiple hospitalizations in the late 1970's for the 
effects of alcoholism and psychiatric stress disorders.  The 
physician noted that there was mention of schizophrenia and 
anxiety in the military records and he felt the veteran's 
psychiatric condition was consistent with PTSD.  Dr. Chaney 
diagnosed PTSD, psychoneurosis, alcoholism, hepatic failure 
disease, gastrointestinal bleeding secondary to liver 
disease, dermatitis and possible Agent Orange exposure.  The 
physician concluded by writing that the above conditions 
"can indeed be considered service connected disabilities" 
and that the surviving spouse should be given due 
consideration for a widow's pension.  

In April 2007, Dr. Chaney wrote that he had submitted a 
number of letters pertaining to the veteran over the years 
and that he had nothing more to add.  He noted that all the 
veteran's medical records had been discarded.  

The Board finds that Dr. Chaney's letters do not provide 
competent evidence of a link between the cause of the 
veteran's death and his active duty service or to a service-
connected disability.  Significantly, the opinions do not 
contain reasons and bases supporting the conclusion that a 
causal relationship exists between the cause of the veteran's 
death and his military service or a service-connected 
disability.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  The physician did not cite to any clinical 
evidence to support his conclusions.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].  Dr. Chaney did not provide any 
reasons or bases for why he determined that some or all of 
the veteran's service-connected disabilities were the cause 
of his death.  He merely reiterated the veteran's medical 
history and provided a bare conclusion.  A bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Furthermore, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

There is competent evidence of record which indicates that 
the cause of the veteran's death was not due to a service-
connected disability or to the veteran's active duty service.  

In order to help substantiate the appellant's claim, VA 
arranged for the claims file to be reviewed by a suitably 
qualified health care professional in order to determine if 
the veteran's service-connected alcoholism was linked to his 
schizophrenia and to determine if the service-connected 
hepatocellular disease was linked in any way to the liver 
failure with gastrointestinal bleeding noted on the death 
certificate.  In July 2007, a VA physician wrote that she had 
reviewed the claims file including the letters from the 
private physician.  She noted that the service medical 
records documented hospitalization for alcohol abuse in 1973 
during which time a liver biopsy revealed fatty changes and 
further documented that the veteran reported he had been 
drinking since the age of 10.  Chronic alcoholism was 
diagnosed at that time.  The VA physician noted that the 
veteran was advised to stop drinking and was "detoxed" 
during the hospitalization but the veteran continued to drink 
thereafter and was hospitalized again in June 1974 with 
alcohol intoxication.  

The VA physician opined that there was no evidence to show 
that the veteran's death was related to his military service.  
The examiner found that, while it was true that alcoholism 
was documented in the service medical records, there was also 
documentation indicating that the alcoholism started long 
before the veteran joined the military.  The examiner noted 
that the veteran was diagnosed with hepatocellular disease 
and a fatty liver while on active duty but the fatty liver 
was not the cause of the veteran's eventual liver failure and 
gastrointestinal bleed which caused the death.  The examiner 
opined that the liver failure was the result of persistent 
alcohol abuse that continued after the veteran left the 
military.  The VA examiner found that Dr. Chaney's diagnosis 
of PTSD could not be documented in the medical records.  The 
VA physician opined that it was not likely that the veteran's 
service-connected schizophrenia led to his alcoholism given 
the fact that the veteran developed alcohol dependency prior 
to military service.  The physician also opined that it was 
not likely that the veteran's service-connected 
hepatocellular disease (which was fatty liver) was the cause 
of the veteran's liver failure with gastrointestinal 
bleeding.  

The Board finds that significant probative value should be 
accorded the report of the July 2007 VA examination.  The 
examiner had access and had reviewed all the evidence in the 
claims file including Dr. Chaney's letters.  The examiner 
affirmatively determined that there was no link between the 
service-connected schizophrenia and the veteran's alcoholism 
nor was there any link between the service-connected 
hepatocellular disease and the cause of the veteran's death.  
The examiner determined that the appellant died as a result 
of long standing alcohol abuse which existed prior to the 
veteran's active duty service.  She cited to annotations in 
the claims file documenting the existence of alcoholism prior 
to active duty.  

The Board finds that the probative value of the report of the 
July 2007 VA examination is to be accorded more weight than 
the three letters produced by Dr. Chaney.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Dr. Chaney did not provide any reasons or bases for his 
opinions linking the cause of the veteran's death to his 
active duty service or a service-connected disability.  In 
contrast to that is the report of the July 2007 VA 
examination wherein the examiner cites to annotations in the 
medical records which support her finding that the veteran 
died as a result of alcohol abuse which began prior to his 
active duty service.  

The appellant has argued that the cause of the veteran's 
death was due to his use of alcohol to self-medicate himself 
as a result of his service-connected schizophrenia.  The 
appellant is not competent to provide this evidence based on 
her own testimony and allegations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
competent evidence of record which indicates that the veteran 
abused alcohol as a result of his service-connected 
schizophrenia.  No health care professional has provided an 
opinion linking the veteran's abuse of alcohol to 
schizophrenia.  There is competent evidence of record which 
indicates that there is no such link.  The examiner who 
prepared the July 2007 VA examination report affirmatively 
opined that there was no such link.  Service connection is 
not warranted for alcoholism as secondary to a service-
connected disability.  

The Board notes that the veteran was diagnosed with 
alcoholism while on active duty.  As indicated above, 
however, service connection cannot be granted for alcoholism 
on a direct basis as it is precluded by law.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
cause of the veteran's death.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


